DETAILED ACTION

Status of Claims
Claims 1-5 are pending and presented for examination on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0023547 (A1) to Mitooka et al. (“Mitooka”) in view of US 2016/0074942 (A1) to Fang et al. (“Fang”).
Regarding claims 1-5, the claims remain rejected for the same reasons presented in the Office action dated 12/09/2021.

Double Patenting
The nonstatutory double patenting rejection of claims 1-5 over claims 1-6 of copending Application No. 17/207,829 in view of Mitooka is maintained.

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered, but they are not persuasive. 
Applicant’s position is that Mitooka discloses a method of coating the surface of magnesium alloy chips with carbon powder without the use of binders or organic solvents, whereas the claims require a binder and an organic solvent.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office action acknowledges that Mitooka does not disclose a binder or organic solvent, but notes that Fang teaches the use of binder and solvent to protect agglomerate granule powders during manufacture.  It should be noted that Mitooka does not explicitly exclude binder and solvent, as Mitooka expressly teaches that “[t]here are no particular restrictions to a method for coating the surface of the chips with the carbon powder” (para. [0045]).  Thus, the rejection, when read as a whole, addresses the binder and solvent limitations as claimed.  
Applicant’s position is that Mitooka teaches a carbon content of 0.01-3% by weight, with a preferred range of 0.5% by weight or less and an embodiment of 0.1% by weight, which is similar to the comparative examples in the instant specification, each of which has no or very little carbon content and adhesion.
In response, it is noted that the features upon which applicant relies (i.e., quantity of carbon attached onto the magnesium chip) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145(VI), citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The invention as currently claimed does not require any particular amount of carbon adhered to the Mg chip.  Thus, there is no need for Mitooka teach an amount of carbon that meets the inventive examples of the instant invention.
Furthermore, prior art is not limited to the inventive embodiments therein, particularly where a broader inventive range is disclosed.  See MPEP § 2123.  This means that Mitooka is not restricted to 0.1% by weight as the only working embodiment and that a value as high as 3 wt.% is permitted.
Applicant’s position is that Fang’s method cannot be applied to the method disclosed in Mitooka because Fang is directed to a granulating a slurry to form spherical granules in which fine particles are dispersed in a liquid.
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP § 2145(III), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the present instance, Fang is relevant for the fact that it is directed to the production of agglomerated particles (not unlike the claimed composite particle of Mg chip and carbon) and for the fact that solvent and binder have both protective and binding properties.  Given the need of Mitooka to adhere carbon to Mg chip, it would have been obvious to one of ordinary skill in the art to have added binder and solvent to the mixture of Mitooka to promote bonding between the components.  Additionally, the general need to maintain powder purity due to relatively large surface areas would motivate a person of ordinary skill in the art to add solvent and binder to protect the Mg chip from exposure to impurities and potential oxide formation from exposure to air.
Applicant’s position is that Fang is also silent with regard to thixomolding.
In response, the preamble of the claim recites “a method for manufacturing a powder-modified magnesium alloy chip for thixomolding,” not to a method of thixomolding.  “For thixomolding” is an intended use of the powder-modified magnesium alloy chip.  Statements in the preamble reciting purpose or intended use do not limit the claim and are not accorded patentable weight.  See MPEP § 2111.02(II).  Therefore, the argument is not commensurate in scope with the claimed invention.  Additionally, even if thixomolding were accorded patentable weight, Mitooka addresses thixomolding at para. [0047].
Applicant’s position is that the current Office action lacks any apparent reason, suggestion, or expectation of success for combining the prior art to arrive at applicant’s invention.
In response, the Office action (paragraphs 13 and 14) explains that solvent and binder have both protective and bonding properties.  Given the need of Mitooka to adhere carbon to Mg chip, one of ordinary skill in the art would have been motivated to add binder and solvent to the mixture of Mitooka to promote bonding between the Mg and carbon.  Additionally, the general need to maintain or improve powder purity due to relatively large surface areas would motivate a person of ordinary skill in the art to add solvent and binder to protect the Mg chip from exposure to impurities and potential oxide formation from exposure to air.
Applicant traverses the nonstatutory double patenting rejection because Mitooka teaches a method without the use of binders or solvent.
In response, copending claims 1-6 of 17/207,829 already recite the use of binder and solvent.  It is noted that Mitooka does not explicitly exclude binder and solvent, as Mitooka expressly teaches that “[t]here are no particular restrictions to a method for coating the surface of the chips with the carbon powder” (para. [0045]).  Thus, the rejection, when read as a whole with the copending claims, addresses the limitation of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 8, 2022